DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in para 0057, applicant refers to a couple of patent applications by the attorney docket number, instead of the patent application number.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 17/404,566 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to reference pattern positioned below a working surface of a wafer (independent of a working surface of a wafer), exposing wafer to a first pattern of actinic radiation (forming the first pattern), wherein the first pattern is aligned using the reference pattern (identifying the reference pattern to align the first pattern), exposing the wafer to a second pattern which is aligned with the first pattern (identifying the reference pattern to align the second pattern and forming the second pattern).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/404,591 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to reference pattern positioned below a working surface of a wafer (below the wafer), exposing wafer to a first pattern of actinic radiation (applying the first pattern to wafer), wherein the first pattern is aligned using the reference pattern (aligning the first pattern using the image of the reference pattern), exposing the wafer to a second pattern which is aligned with the first pattern (identifying the reference pattern to align the second pattern and forming the second pattern).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 12, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee) (2020/0124986) in view of Shiba et al. (Shiba) (JP2012-195380, English translation provide with Office Action).
	Regarding claim 1, Lee disclose in Fig. 1-3, a method of pattern alignment, the method comprising: identifying a reference pattern (700) positioned next to (NDA) a working surface (DA) of a wafer (para 0062); exposing the wafer to a first pattern of actinic radiation (first mask A), the first pattern being a first component of a composite pattern, wherein the first pattern of actinic radiation is aligned using the reference pattern (para 0078); and exposing the wafer to a second pattern of actinic radiation (second mask B), the second pattern being a second component of the composite pattern and exposed adjacent to the first pattern, wherein the second pattern of actinic radiation is aligned with the first pattern of actinic radiation using the reference pattern (para 0078).  However, Lee does not disclose that the reference pattern is positioned below a working surface of a wafer.  Shiba discloses a wafer having a reference pattern (WM2, Fig. 3) located below a working surface of the wafer (W, pages 5, 6).  Therefore it would have been obvious to one of ordinary skill in the art to provide the reference pattern at the back of the wafer as disclosed by Shiba to the invention of Lee since Shiba discloses that reference pattern can be located on the top surface (WM1) and the below the working surface of the wafer and use of known technique to a known device yields predictable results.
	Regarding claim 8, Lee discloses exposing the wafer to one or more additional patterns (third mask C, para 0072) of actinic radiation, the one or more additional patterns being additional components of the composite pattern, wherein the one or more additional patterns of actinic radiation are aligned using the reference pattern (Fig. 2, para 0072). 	
	Regarding claim 12, although Lee does not disclose actinic radiation comprising an EUV wavelength or a DUV wavelength, such wavelength is commonly known an used in an exposure process, and it would have been obvious to one of ordinary skill in the art to provide the first pattern of actinic radiation comprises an extreme ultraviolet (EUV) wavelength or a deep ultraviolet (DUV) wavelength, and the second pattern of actinic radiation comprises an EUV wavelength or a DUV wavelength in order to improve resolution of the patterned image.
	Regarding claim 15, Lee discloses wherein the reference pattern is formed on a backside of the wafer or embedded within the wafer (page 5 and 6, Fig. 3).
	Regarding claim 17, Lee discloses wherein the reference pattern includes at least one of a point, a line, a corner, a box, a triangle, a number or a mark (a box, 700).
	Regarding claim 18, Lee does not disclose identifying the reference pattern positioned below the working surface of the wafer via quantum tunneling imaging or infrared (IR) transmission imaging.  Shiba discloses identifying the reference pattern positioned below the working surface of the wafer via quantum tunneling imaging or infrared (IR) transmission imaging (infrared light, pages 5 and 6).  Therefore it would have been obvious to one of ordinary skill in the art to provide infrared transmission imaging of Shiba to the invention of Lee in order to identify the pattern on the back of the wafer.
	Allowable Subject Matter
Claim 20 is allowed.
Claims 2-7, 9-11, 13, 14, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 20, Lee discloses aligning a first pattern actinic radiation using the reference pattern, the first pattern being a first component of a composite pattern; exposing a first field of the wafer to the first pattern of actinic radiation; aligning a second pattern of actinic radiation using the reference pattern, the second pattern being a second component of the composite pattern; and exposing a second field of the wafer to the second pattern of actinic radiation, wherein the second field is adjacent to the first field (Fig. 1-3, para 0062, 0078).  However, Lee does not disclose imaging a reference plate positioned below a wafer via quantum tunneling imaging or infrared (IR) transmission imaging.  Shiba does not disclose a reference plate including a reference pattern positioned below a wafer.
Oishi et al. (2009/0138135) discloses a method (Fig. 9) comprising identifying a reference pattern (A1) positioned below a working surface (230) of a wafer (200), exposing the wafer to a first pattern (first reticle) aligned using the reference pattern (A1), and exposing the wafer to a second pattern (second reticle, para 0049-0052).  However, Oishi et al. does not disclose aligning the second pattern with the first pattern using the reference pattern.  Oishi aligns the second pattern with another pattern (A2, Fig. 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        August 27, 2022